Citation Nr: 0216923	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
December 1946.  

The current appeal arose from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied 
entitlement to special monthly pension.  Subsequently, in a 
January 2002 decision, the RO granted special monthly 
pension by reason of being housebound; special monthly 
pension based on the need for aid and attendance continued 
to be denied.  

The veteran's claim for special monthly pension based on the 
need for aid and attendance was previously denied by the 
Board in May 1996.  In Abernathy v. Principi, 3 Vet. App. 
461 (1992), the United States Court of Appeals for Veterans 
Claims (Court) held that the requirement to submit new and 
material evidence under the provisions of 38 U.S.C.A. § 5108 
(West 1991) did not apply to a previous denial for 
nonservice-connected disability pension benefits.  
Therefore, the Board is not required to initially decide 
whether new and material evidence has been presented to 
reopen this claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran currently has nonservice-connected 
disabilities consisting of noninsulin dependent diabetes 
mellitus, peripheral vascular insufficiency of the legs, 
high blood pressure, coronary artery disease, angina 
pectoris, arteriosclerotic heart disease, and history of 
myocardial infarct, evaluated as 100 percent disabling; 
diabetic retinopathy, hypermature right eye cataract, left 
eye mature cataract and ocular hypertension, evaluated as 50 
percent disabling; lumbar degenerative joint disease (DJD), 
L3-4 bulging disc, osteoarthritis, chronic low back pain, 
evaluated as 40 percent disabling; bronchial asthma, benign 
prostatic hypertrophy and dysthymic disorder, each evaluated 
as 10 percent disabling; and left inguinal hernia by 
history, evaluated as 0 percent disabling.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  It is not shown by the evidence that the appellant is 
bedridden; or is unable to dress/undress himself, keep 
himself clean and presentable, feed himself, or attend to 
the wants of nature without the care and assistance of 
another person on a regular basis; or is so physically or 
mentally incapacitated that he requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1988 rating decision, the RO granted 
entitlement to a permanent and total disability rating for 
pension purposes. 

A Board decision dated in May 1996 denied the veteran's 
claim for special monthly pension based on the need for aid 
and attendance.

In an October 1999 statement, the veteran requested to 
reopen his claim for aid and attendance benefits on the 
basis of blindness.  Private treatment records dated in 
April 1998 indicate that the veteran refused surgery for his 
cataract that he had for 
3 years.  An October 1999 private medical statement shows 
that the veteran sought treatment for diabetes mellitus, 
high blood pressure, moderate, and history of ischemic heart 
disease.  

The veteran failed to report for any VA examination in 
January 2000, and his claim was denied.  In February 2000, 
the veteran indicated that he would attend any scheduled VA 
examinations.  

The veteran was afforded a VA psychiatric examination in 
April 2000.  The veteran stated that due to his 
deterioration he needed the assistance and attendance of his 
son, who cooked, cleaned, and attended his household.  The 
veteran complained of forgetting things and an inability to 
do anything at home.  He reported blindness of the right eye 
for years.  On objective examination, the veteran's memory 
and concentration were good.  His judgment was fair.  The 
Axis I diagnosis was anxiety disorder, not otherwise 
specified (NOS).  The Global Assessment of Functioning (GAF) 
score was 70.  

On VA eye examination dated in April 2000, right eye vision 
was light perception only and corrected left eye vision was 
to 20/40.  There was no field vision deficit.  The diagnoses 
were mature cataract, right; senile cataract, left; and non-
proliferative diabetic retinopathy.  

On VA examination in April 2000 for aid and attendance 
purposes, the examiner conducted a medical records review.  
The veteran, who was not hospitalized, required company in 
order to report for the examination.  The veteran was not 
bedridden.  The examiner indicated that the veteran was 
independent with limitation due to weakness and limitation 
of movement due to low back pain.  During the day, the 
veteran watched television, read the newspaper or bible, and 
was otherwise sedentary.  On objective examination, the 
veteran's gait was limping with loss of balance and the use 
of a walking cane to ambulate.  The examiner noted that the 
veteran's DJD of the upper extremities did not prevent 
satisfactory grip but there was a loss of force; the veteran 
reported involuntary shaking of his hands.  The veteran's 
DJD of the lower extremities caused limitation of motion.  

The diagnoses were old myocardial infarct (MI) by history; 
arteriosclerotic heart disease with coronary artery disease 
(CAD); noninsulin dependent diabetes mellitus (NIDDM) 
uncontrolled; angina pectoris; high blood pressure 
controlled; peripheral circulatory insufficiency of the 
legs; chronic low back pain; dorsal spondylosis with 
discogenic disease L3-5; DJD with generalized arthritis; 
hypermatured opaque cataract right eye and senile cataract 
left eye; benign prostatic hypertrophy; urine incontinence; 
and secondary Parkinsonism.  

The veteran was afforded another VA examination in June 2001 
for aid and attendance purposes.  The veteran reported to 
the examination alone after taking a public car alone.  He 
lived alone in a rented house but was visited by his son 
during the day.  The examiner stated that although the 
veteran arrived alone, it was recommended that he have 
company in the future.  The veteran was not considered 
bedridden or wheelchair bound.  It was noted that the 
veteran had right eye blindness and a mature cataract in the 
left eye.  The veteran's complaints included dizziness, loss 
of balance, chest pain episodes, insomnia, polyuria, and leg 
cramping.  The veteran spent his days in bed or was 
otherwise sedentary.  

The examiner observed that the veteran's DJD of the upper 
extremities did not prevent satisfactory musculoskeletal 
function for his age.  No restrictions were noted.  Despite 
DJD of the lower extremities and the veteran's complaints of 
weakness, the veteran had normal coordination and 
satisfactory function for his age.  He had loss of balance 
and slow propulsion with age-related arthralgia.  The 
veteran was able to walk without the assistance of another 
person.  The diagnoses were NIDDM; diabetic retinopathy; 
hypermature cataract in the right eye with blindness; mature 
cataract in the left eye; high blood pressure; CAD; angina 
pectoris; atherosclerotic heart disease; peripheral vascular 
insufficiency of the legs; history of MI with normal 
electrocardiogram; lumbar degenerative disc disease with L3-
5 bulging discs; chronic low back pain; bronchial asthma; 
benign prostatic hypertrophy with elevated PSA.  

On VA eye examination in July 2001, the veteran had right 
eye blindness and corrected visual acuity of the left eye of 
20/60.  There were no visual field deficits.   

Criteria

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance, is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2002).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician 
has prescribed rest in bed for the greater or lesser part of 
the day to promote convalescence or cure will not suffice.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may 
be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the Court held 
that in order to be awarded special monthly pension on the 
basis of the need for aid and attendance, the record must 
show at least one of the enumerated factors in § 3.352(a).  
Turco, supra, at 224.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  On 
August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to 
substantiate his claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  The RO informed him of 
the evidence to support his claim via the rating decisions, 
and statement and supplemental statements of the case and 
associated correspondence issued since the veteran filed his 
claim.  The above documentation in the aggregate has 
informed the veteran of the rationale for the denial of his 
claim.  In a June 2001 letter, the RO informed the veteran 
of the provisions of the VCAA, including what the evidence 
must show to establish entitlement to the benefit sought; 
what information was needed from the veteran; and what 
duties VA has.  The January 2002 supplemental statement of 
the case informed the veteran of the aforementioned 
regulations.  Thus, the Board finds that VA has complied 
with VA's notification requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

Furthermore, the veteran has been afforded multiple VA 
examinations, and the RO obtained treatment records.  On his 
substantive appeal, the veteran indicated that he did not 
want a hearing.  Accordingly, the duty to assist the veteran 
as mandated by the VCAA has also been met.  38 U.S.C.A. § 
5103A (West Supp. 2002).  Having determined that the duty to 
notify and the duty to assist have been satisfied, the Board 
turns to an evaluation of the veteran's claim on the merits.


Analysis

The Board has reviewed the evidence of record.  There is no 
competent evidence demonstrating the veteran is helpless or 
requires aid and attendance solely as a result of 
disabilities for pension purposes reported earlier.

In fact, there is evidence to the contrary.  In the aid and 
attendance examinations provided by VA on two separate 
occasions, the examiner opined that the veteran could walk 
without the assistance of another person.  Additionally, 
despite DJD or other physical disabilities, the examiner 
stated that the veteran's function was satisfactory for his 
age, and there was no indication that he could not care for 
himself, to include the activities of daily living.  
Furthermore, while the veteran reported a sedentary 
lifestyle, including spending time in bed, the examination 
reports do not show that he is bedridden due to 
disabilities.  

There is no evidence of record demonstrating that the 
veteran suffers from any mental impairment to such an extent 
that he needs assistance to protect him from the hazards in 
his daily environment.  The veteran has reported having 
memory problems.  However, on special psychiatric 
examination, memory was considered good.  Overall, his GAF 
score was 70.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 32 (4th ed. 1994)] 
(DSM-IV).  A score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130.  Given 
this uncontradicted opinion from the VA specialist, the 
Board cannot conclude that the veteran's has mental 
impairment such that aid and attendance is warranted.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran's primary contention is that he is blind.  The 
veteran's disabilities for pension purposes have not shown 
that he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  
Clearly, he has been blind in one eye for many years; 
however, his other eye does not have the impairment required 
by law.  Further, the veteran is not a patient in a nursing 
home because of physical or mental incapacity.  His physical 
disabilities have not resulted in loss of coordination of 
his upper extremities or extreme weakness with inability to 
attend to the wants of nature.  The examiners have noted the 
veteran's reports of lower extremity weakness.  
Nevertheless, the veteran's coordination is normal and his 
lower extremities have been noted to be satisfactory, 
without any indication of the restrictions requisite for aid 
and attendance benefits.   

The Board is aware that the examiner agreed that the veteran 
should have company if he needs to attend another VA 
examination; however, such determination does not equate 
with a finding that the veteran requires aid and attendance. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid 
and attendance.  


ORDER

Entitlement to special monthly pension by reason of being in 
need of aid and attendance is denied. 



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

